PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/570,739
Filing Date: 30 Oct 2017
Appellant(s): YOUNG et al.



__________________
Dan C. Hu Reg. No. 40,025
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/26/2021 appealing from the office action mailed on 10/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-15, 17-19 and 21-23 are rejected and pending in the application.

(2) Response to Argument
Response to Section A(1)
Appellant argues that Edwards in combination with Mandava fails to disclose, teach or even suggest “determine that the first instructions received from the authorized peripheral device are authorized instructions for the peripheral device, and determine that the second instructions received from the authorized peripheral device are unauthorized instructions for the peripheral device; in response to determining that the second instructions are unauthorized instructions, prevent the second instructions received from the authorized peripheral device from being loaded to a host interface; and in response to determining that the first instructions are authorized instructions, load the first instructions received from the authorized peripheral device to the host interface.” Regarding claim 1.  Examiner respectfully disagrees.
Examiner submits that Mandava teaches “determine that the first instructions received from the authorized peripheral device are authorized instructions for the 
The claim limitations as argued by the Appellant can be broken down into 2 basic parts.  The first part would be “an authorized peripheral device,” which simply is that only authorized peripheral devices will be allowed to be fully coupled to a system.  Mandava, Paragraph 0040, explicitly recites “In some embodiments, determining if the peripheral device is authorized includes determining if a serial number of the peripheral device included in the retrieved property data is included in a list of authorized peripheral devices stored in the memory.”
The second part, would be the “authorized instructions” and “unauthorized instructions.”  The claims recite that “an authorized peripheral device” will have a set of authorized instructions and unauthorized instructions.  This would be used to prevent 
Appellant focuses an argument that the “peripheral device driver” retrieves data from a peripheral device upon connection to the bus.  And would appear to be arguing that the device driver is only concerned with respect to functions performed on a peripheral.  And that there isn’t a possibility that the peripheral will initiate a function.   Examiner, respectfully disagrees.  A device driver by definition, is a group of files that enable one or more hardware devices to communicate with the computer's operating system.  While Mandava’s examples of how their device driver is functioning in one direction, there is no explicit recitation that Mandava’s driver is only a one way functioning driver and is thus capable of performing the reverse of receiving an instruction and being able to determine if it’s an authorized function or unauthorized function.   Further, Mandava lists an example of a set of functions to be authorized 

Response to Section A(2)
Appellant argues that Edwards in combination with Mandava fails to disclose, teach or even suggest "determine authorized instructions for the authorized peripheral device based on an identity of the authorized user and a determined device type of the authorized peripheral device," regarding claim 12.  Examiner respectfully disagrees.  
Examiner submits that Mandava teaches “determine authorized instructions for the authorized peripheral device based on an identity of the authorized user and a determined device type of the authorized peripheral device."  Mandava, Paragraph 0021 recites “The system 100 may also include an instruction set stored in a data storage device coupled to the I/O control hub 108 or other portion of the system 100. The instruction set is typically loaded into the RAM 106 and executed by the central processor 102. The instruction set, in some embodiments, includes instructions executable on the central processor 102 to obtain property data from devices coupled to the system, such as the network interface 109, data storage devices coupled to the 
Appellant is arguing for the first time, that the rejection rationale between the rejections of claim 1 and 12 should be different and that the Mandava fails to teach an authorized user.  Examiner felt that it was implicitly taught that device working with a system, would be operated by a user, and that user would be an authorized user.  Regardless, Mandava does still provide explicit recitation to teach this.  Mandava, on Paragraph 0021, a cited paragraph of the claim 12 rejection recites “The instruction set is further executable in such embodiments to determine if each device is a device authorized for use with the system 100 and/or by a user of the system 100.”  Which is very synonymous with wording of the claimed limitation of “determine authorized instructions for the authorized peripheral device based on an identity of the authorized user and a determined device type of the authorized peripheral device.”   In both you have a device which can only be deemed authorized if it is with an authorized system and/or the user of the system. Therefore the user would have to be checked to an 

Response to Section B(1)
Appellant’s arguments, regarding the dependent claims, have been fully considered but they are not persuasive. Hamid was never relied upon to teach the subject matter of claim 1, as a result the arguments are moot.

Response to Section B(2)
The arguments above further apply to independent claim 8, under the same rationale.  Further Hamid was never relied upon to teach the subject matter in which Edwards and Mandava were relied upon, as a result the arguments are moot.

Response to Section C(1)
Appellant’s arguments, regarding the dependent claims, have been fully considered but they are not persuasive. Yoo was never relied upon to teach the subject matter of claims 1 and 12, as a result the arguments are moot.

Response to Section D(1)
Appellant’s arguments, regarding the dependent claims, have been fully considered but they are not persuasive. Iverson was never relied upon to teach the subject matter of claims 1 and 12, as a result the arguments are moot.

Response to Section E(1)
The arguments above further apply to independent claim 8, under the same rationale.  Further Yang was never relied upon to teach the subject matter in which Edwards and Mandava were relied upon, as a result the arguments are moot.

Response to Section F(1)
The arguments above further apply to independent claim 8, under the same rationale.  Further Iverson was never relied upon to teach the subject matter in which Edwards and Mandava were relied upon, as a result the arguments are moot.


Conclusion

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

Conferees:
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439      
                                                                                                                                                                                                  
/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.